106 F.3d 442
323 U.S.App.D.C. 173
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Steven L. EDWARDS, Appellant,v.Janet RENO, United States Attorney General and Thomas J.Fitzpatrick, Chief, Civil Rights Unit, CriminalInvestigative Division, Appellees
No. 94-5114.
United States Court of Appeals, District of Columbia Circuit.
Dec. 11, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed April 11, 1994 be affirmed.  The district court did not abuse its discretion in dismissing the complaint as frivolous under 28 U.S.C. § 1915(d).  Appellant claims the failure to investigate his civil rights claim violates a legal interest.  This alleged legal interest in an investigation is "one that clearly does not exist."  Neitzke v. Williams, 490 U.S. 319, 327 (1989).  An individual may not sue to compel officials at the Justice Department to initiate an investigation concerning the alleged criminal acts of another.  See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.